 

Exhibit 10.8

RELYPSA, INC.

FIRST AMENDMENT TO

OFFER LETTER AGREEMENT

JOHN A. ORWIN

This FIRST AMENDMENT TO OFFER LETTER AGREEMENT (this “Amendment”) is entered
into effective as of August 8, 2014, by and between RELYPSA, INC. (the
“Company”) and JOHN A. ORWIN (“Executive”) (collectively, the “Parties”).

RECITAL:

WHEREAS, the Parties entered into that certain offer letter dated April 26, 2013
(the “Offer Letter”); and

NOW, THEREFORE, in consideration of the promises, mutual covenants, and the
agreements herein set forth, and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

1. The last sentence of Section 3.3 of the Offer Letter shall be deleted in its
entirety.

2. The following section shall replace in its entirety Section 4.5.3 of the
Offer Letter:

“4.5.3 Without Cause or for Good Reason Other Than During a Change in Control
Period. If Company terminates your employment without Cause, or you terminate
your employment for Good Reason other than during a Change in Control Period (as
defined below), the Company shall pay you all base salary and accrued and unused
vacation earned through the date of termination, at the rate in effect at the
time of termination, less standard deductions and withholdings. In addition,
upon your furnishing to the Company an effective waiver and release of claims in
the form attached hereto as Exhibit A (or in such other form as may be specified
by the Company) (the “Release”) within the time period set forth therein, but in
no event later than forty-five (45) days following your termination date, you
shall be entitled to the following:

(i) an amount equal to twelve (12) months of your base salary as in effect as of
your termination date, less applicable withholdings, and paid in a single cash
lump sum on the first regular payroll date following the date of the Release
becomes effective and irrevocable;

(ii) the Company shall notify you of any right to continue group health plan
coverage sponsored by the Company or an affiliate of the Company immediately
prior to your date of termination pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). If you elect to
receive such continued healthcare coverage, the Company shall directly pay, or
reimburse you for, the premium for you and your covered dependents, less the
amount of your monthly premium contributions for such coverage prior to
termination, for the period commencing on the first day of the first full
calendar month following the date the Release becomes effective and irrevocable
through the earlier of (i) the last day of the twelfth (12th) full calendar
month following the date the Release becomes effective and irrevocable and
(ii) the date you and your covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s). You shall notify the
Company immediately if you become covered by a group health plan of a subsequent
employer. After the Company ceases to pay premiums pursuant to this
Section 4.5.3(ii), you may, if eligible, elect to continue healthcare coverage
at your expense in accordance the provisions of COBRA;

(iii) your outstanding and unvested equity awards, including, without
limitation, each Option and restricted stock award, shall immediately vest and,
if applicable, become exercisable and any forfeiture restrictions or rights of
repurchase thereon shall immediately lapse, in each case, with respect to the
number of shares that would have vested had you remained employed with the
Company for an additional twelve (12) months following the date of termination.”

3. The following section shall be added as a new Section 4.5.4 of the Offer
Letter:

4.5.4 Without Cause or for Good Reason During a Change in Control Period. If
Company terminates your employment without Cause, or you terminate your
employment for Good Reason during the twelve (12) month period of time
commencing upon the effective date of a Change in Control (a “Change in Control
Period”), the Company shall pay you all base salary and accrued and unused
vacation earned through the date of termination, at the rate in effect at the
time of termination, less standard deductions and withholdings. In addition,
upon your

 

--------------------------------------------------------------------------------

 

furnishing to the Company an effective Release within the time period set forth
therein, but in no event later than forty-five (45) days following your
termination date, you shall be entitled to the following:

(i) an amount equal to (i) twelve (12) months of your annual base salary as in
effect as of your termination date plus (ii) your target annual bonus award,
pro-rated based on the total number of days elapsed in the calendar year as of
the termination date, but only if, as of the date of your termination of
employment, the Company and you were “on target” to achieve all applicable
performance goals for such annual bonus as determined by the Board or a
committee of the Board in their sole discretion. Such amount will be subject to
applicable withholdings and payable in a single lump sum cash payment on the
first regular payroll date following the date the Release becomes effective and
irrevocable;

(ii) the Company shall notify you of any right to continue group health plan
coverage sponsored by the Company or an affiliate of the Company immediately
prior to your date of termination pursuant to the provisions of COBRA. If you
elect to receive such continued healthcare coverage, the Company shall directly
pay, or reimburse you for, the premium for you and your s covered dependents,
less the amount of your monthly premium contributions for such coverage prior to
termination, for the period commencing on the first day of the first full
calendar month following the date the Release becomes effective and irrevocable
through the earlier of (i) the last day of the twelfth (12th) full calendar
month following the date the Release becomes effective and irrevocable and
(ii) the date you and your covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s). You shall notify the
Company immediately if you become covered by a group health plan of a subsequent
employer. After the Company ceases to pay premiums pursuant to this
Section 4.5.4(ii), you may, if eligible, elect to continue healthcare coverage
at your expense in accordance the provisions of COBRA;

(iii) your outstanding and unvested equity awards, including, without
limitation, each Option and restricted stock award, shall immediately vest and,
if applicable, become exercisable and any forfeiture restrictions or rights of
repurchase thereon shall immediately lapse, in each case, with respect to one
hundred percent (100%) of the then-unvested shares subject to such outstanding
award effective as of immediately prior to such termination date.”

4. The following section shall replace in its entirety Section 4.10 of the Offer
Letter:

“4.10 Section 409A. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date of the Agreement, (“Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Company determines that any
provision of this Agreement would cause you to incur any additional tax or
interest under Section 409A (with specificity as to the reason therefor), the
Company and you shall take commercially reasonable efforts to reform such
provision to try to comply with or be exempt from Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and the Company of the
applicable provision without violating the provisions of Section 409A.

4.10.1 Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 4 unless your termination of
employment constitutes a “separation from service” with the Company within the
meaning of Section 409A (“Separation from Service”) and, except as provided
under Section 4.10.2 of this Agreement, any such amount shall not be paid, or in
the case of installments, commence payment, until the sixtieth (60th) day
following your Separation from Service. Any installment payments that would have
been made to you during the sixty (60) day period immediately following your
Separation from Service but for the preceding sentence shall be paid to you on
the sixtieth (60th) day following your Separation from Service and the remaining
payments shall be made as provided in this Agreement.

4.10.2 Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if you are deemed at the time of your Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which you are
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
benefits shall not be provided to you prior to the earlier of (a) the expiration
of the six (6)-month period measured from the date of your Separation from
Service or (b) the date of your death. Upon the first day of the seventh
(7th) month following the date of the your Separation from Service, all payments
deferred pursuant to this Section 4.10.2 shall be paid in a lump sum to you, and
any remaining payments due under this Agreement shall be paid as otherwise
provided herein.

2

--------------------------------------------------------------------------------

 

4.10.3 Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable to you pursuant to this Agreement shall be paid to
you no later than December 31st of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and your
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

4.10.4 Installments. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
your right to receive any installment payments under this Agreement shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.”

5. The following sections are hereby added as new Section 4.11, 4.12 and 4.13 of
the Offer Letter:

“4.11 No Other Severance. The provisions of this Section 4 shall supersede in
their entirety any severance payment or other arrangement provided by the
Company, including, without limitation, any severance plan of the Company.

4.12 No Requirement to Mitigate; Survival. You shall not be required to mitigate
the amount of any payment provided for under this Agreement by seeking other
employment or in any other manner. Notwithstanding anything to the contrary in
this Agreement, the termination of your employment shall not impair the rights
or obligations of any party.

4.13 Certain Reductions. The Company shall reduce your severance benefits under
this Agreement, in whole or in part, by any other severance benefits, pay in
lieu of notice, or other similar benefits payable to you by the Company in
connection with your termination, including but not limited to payments or
benefits pursuant to (i) any applicable legal requirement, including, without
limitation, the Worker Adjustment and Retraining Notification Act, or (ii) any
Company policy or practice providing for you to remain on the payroll without
being in active service for a limited period of time after being given notice of
the termination of your employment. The benefits provided under this Agreement
are intended to satisfy, to the greatest extent possible, any and all statutory
obligations that may arise out of your termination of employment. Such
reductions shall be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.”

6. This Amendment, together with the Offer Letter, as amended hereby, sets forth
the Parties’ entire understanding and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of the Company in
respect of the subject matter hereof.

7. All terms and provisions of the Offer Letter not amended hereby, either
expressly or by necessary implication, shall remain in full force and effect.
From and after the date of this Amendment, all references to the term
“Agreement” in the Offer Letter shall include the terms contained in this
Amendment.

8. This Amendment may not be amended, modified, superseded, canceled, renewed or
expanded, or any terms or covenants hereof waived, except by a writing executed
by each of the Parties hereto or, in the case of a waiver, by the party waiving
compliance.

9. If any contest or dispute shall arise under this Amendment, each Party hereto
shall bear its own legal fees and expenses.

10. This Amendment and all disputes relating to this Amendment shall be governed
in all respects by the laws of the State of California as such laws are applied
to agreements between California residents entered into and performed entirely
in California. The Parties hereto acknowledge that this Amendment constitutes
the minimum contacts to establish personal jurisdiction in California and agree
to a California court’s exercise of personal jurisdiction. The Parties hereto
further agree that any disputes relating to this Amendment shall be brought in
courts located in the State of California.

11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which shall constitute one and the
same instrument. The execution of this Amendment may be by actual or facsimile
signature.

(Signature page follows)

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have each duly executed this FIRST
AMENDMENT TO OFFER LETTER AGREEMENT effective as of the date and year first
written above.

 

RELYPSA, INC.

 

 

By:

 

/s/ Ronald A. Krasnow

Name:

 

Ronald A. Krasnow

Title:

 

Senior Vice President, General Counsel

 

EXECUTIVE:

 

/s/ John A. Orwin

Name: John A. Orwin

 

[Signature Page to First Amendment to Offer Letter Agreement – John A. Orwin]